UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2143



DALE E. BRUM, individually, and on behalf of
all persons similarly situated;

                                            Plaintiff - Appellant,

TIMOTHY A. FITTRO,

                                 Intervenor/Plaintiff - Appellant,

          and


JAMES FOUGHT; LARRY B. SUTPHIN, JR.; BRIAN L.
WEAVER; MICHAEL P. LEGGETT; RANDALL T.
RENALDO; DUANE E. ANDERSON; BERNARD R. BARLEY,
JR.; PATRICK V. PALATTELLA; JIMMY MARTIN;
LELAND ROBERT TANNER,

                                           Intervenors/Plaintiffs,

          versus


STATE OF WEST VIRGINIA,

                                             Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CA-04-1014-6)


Submitted: May 16, 2006                          Decided: May 18, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Dale E. Brum, Timothy A. Fittro, Appellants Pro Se. Charlene Ann
Vaughan, Deputy Attorney General, John C. Krivonyak, William P.
Jones, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston,
West Virginia.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Dale E. Brum and Timothy A. Fittro appeal the district

court’s order dismissing Brum’s civil action challenging West

Virginia’s    domistic   relations   law   and   policy   regarding   child

custody and child support.    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Brum v. West Virginia, No. CA-04-1014-6

(S.D.W. Va. Sept. 13, 2005).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 3 -